DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behles et al. (US 2015/0373441)
Regarding claim 1 Behles discloses:
An information handling system comprising: 
an outer housing (outside of apparatus shown FIG.4); 
a processor (e.g. 15 FIG.30) disposed in the outer housing (as part of the apparatus of FIG.4, paragraph [0141]), the processor being configured to execute instructions to process information; 
a memory (e.g. 16 FIG.30) disposed in the outer housing, the memory being configured to store the information (described paragraph [0141]); 
a piezoelectric transducer (e.g. 1401 FIG.9) disposed in the outer housing and mechanically coupled to a first side of a surface held by the outer housing (coupled to display, paragraph [0099]); 

a controller (controller, microprocessor or other computing device [0146] described paragraph [0142]) disposed in the outer housing, wherein the controller is configured to selectively configure the piezoelectric transducer to be responsive to a first subsystem (e.g. generate acoustic waves paragraph [0053]) or to be responsive to a second subsystem (e.g. haptic effects driven paragraph [0053]) according to the indicator of user presence (e.g. audio and/or haptic feedback upon user action and location paragraph [0073]).

Regarding claim 2 Behles discloses:
an audio subsystem (e.g. speaker paragraph [0003], [0004]) of the information handling system, wherein the first subsystem is the audio subsystem and the piezoelectric transducer is selectively configured to vibrate the surface (“at least one vibrating element configured to actuate the display to move the display relative to the case to generate acoustic waves” described e.g. paragraph [0004]) as part of a distributed mode loudspeaker (described paragraph [0004]) responsive to an absence of a user in the zone proximate to the piezoelectric transducer (audio and haptic feedback indicating accepted input (paragraph [0002], [0073]).

Regarding claim 3 Behles discloses:
haptic feedback subsystem of the information handling system (described paragraph [0020]), wherein the second subsystem is the haptic feedback subsystem and the piezoelectric 

Regarding claim 4 Behles discloses:
piezoelectric transducers (e.g. two 1401 shown FIG.9) configured to be responsive to the first subsystem, wherein the first subsystem is configured to adjust parameters of the additional piezoelectric transducers in response to configuration of the piezoelectric transducer responsive to the second subsystem (multiple configurations described e.g. paragraph [0053]).

Regarding claim 5 Behles discloses:
the parameters include intensity (e.g. volume(e.g. sound intensity) paragraph [0067]) and frequency response (frequency described paragraph [0018]) of displacement of a piezoelectric material in the piezoelectric transducer with respect to the surface (“configured to actuate the display” as described, abstract).

Regarding claim 6 Behles discloses:
each of the piezoelectric transducer and the additional piezoelectric transducers is configured to be responsive to the first subsystem or the second subsystem according to a predetermined subsystem assignment prior to detecting user presence in the zone proximate to the piezoelectric transducer (“audio and/or haptic feedback upon user action” paragraph [0002], “configured to provide feedback when the touch-screen or touch-pad is touched” as described 

Regarding claim 7 Behles discloses:
the controller configures the piezoelectric transducer and the additional piezoelectric transducers to be responsive to the second subsystem if the first subsystem is disabled (e.g. as described the device switches between (e.g. configures to be responsive to) audio OR haptic responses (e.g.“subsystems”) paragraph [0142]).

Regarding claim 8 Behles discloses:
the sensor includes a proximity detector, a pressure sensor, or a camera (camera described paragraph [0014]).

Regarding claim 9 Behles discloses:
the surface is a touchscreen disposed in the outer housing (display described as touch paragraph [0063]).

Regarding claim 10 Behles discloses:
A method for operating an information handling system comprising: 
configuring a piezoelectric transducer (e.g. 1401 FIG.9) mechanically coupled to a surface (coupled to display, paragraph [0099]) to operate responsive to a first subsystem in response to detection of presence of a user in a zone proximate to the information handling 
configuring the piezoelectric transducer mechanically coupled to the surface to operate responsive to a second subsystem in response to detection of absence of the user in the zone proximate to the information handling system (user absence indicates where to touch paragraph [0063]).

Regarding claim 11 Behles discloses:
the first subsystem is an audio subsystem of the information handling system (e.g. audio paragraph [0142]).

Regarding claim 12 Behles discloses:
the second subsystem is a haptic feedback subsystem of the information handling system (e.g. haptic paragraph [0142]).

Regarding claim 13 Behles discloses:
adjusting signals driving additional piezoelectric transducers mechanically coupled to the surface in response to configuring the piezoelectric transducer mechanically coupled to the surface to operate responsive to the second subsystem (e.g. audio or haptic paragraph [0142]).

Regarding claim 14 Behles discloses:
the adjusting comprises:

updating gain of signals driving the additional piezoelectric transducers mechanically coupled to the surface (e.g. changing volume as provided paragraph [0067]).

Regarding claim 15 Behles discloses:
detecting presence of the user in the zone proximate to the information handling system (via e.g. touch paragraph [0063]).

Regarding claim 16 Behles discloses:
presence includes physical contact or proximity of the user with a user input device (via e.g. touch paragraph [0063]).

Regarding claim 17 Behles discloses:
the surface is a touchscreen disposed in an outer housing of the information handling system (via e.g. touch paragraph [0063]).

Regarding claim 18 Behles discloses:
An apparatus comprising: 
a plurality of piezoelectric transducers (e.g. two 1401 FIG.9); 
a surface (e.g. of 12 FIG.5) mechanically coupled to the plurality of piezoelectric transducers (“piezo component 1401 to a transfer part 1403 configured to transfer the force of the bending of the piezo component to the display (and/or display window).” paragraph [0099]); 

a controller (controller, microprocessor or other computing device [0146] described paragraph [0142]) configured to selectively configure each piezoelectric transducer of the plurality of piezoelectric transducers to generate vibrations as part of a distributed mode loudspeaker or to generate local vibrations in response to a haptic feedback subsystem according to the indicator of user presence (e.g. control for audio or haptic paragraph [0142]) in each zone of the plurality of zones.

Regarding claim 19 Behles discloses:
an audio subsystem configured to generate piezoelectric transducer control signals (e.g. audio or haptic paragraph [0142]) that cause the plurality of piezoelectric transducers to generate vibrations as part of the distributed mode loudspeaker, wherein in response to a configuration change of a first piezoelectric transducer of the plurality of  piezoelectric transducers from being part of the distributed mode loudspeaker to being responsive to the haptic feedback subsystem, the audio subsystem is configured to adjust the piezoelectric transducer control signals (via e.g. touch paragraph [0063]) to compensate for the configuration change.

Regarding claim 20 Behles discloses:
.
Response to Arguments
Applicant's arguments filed 2021-01-08 have been fully considered but they are not persuasive.
Applicant argues:
“However, the routines of Behles that cause a piezoelectric transducer of a speaker apparatus to generate tactile or haptic feedback in some embodiments and routines that cause generation of signals for driving an actuator in some embodiments fail to teach ‘configuring a piezoelectric transducer mechanically coupled to a surface to operate responsive to a first subsystem in response to detection of presence of a user in a zone proximate to the information handling system’ and ‘configuring the piezoelectric transducer mechanically coupled to the surface to operate responsive to a second subsystem in response to detection of absence of the user in the zone proximate to the information handling dc-115769-01_responsenfoa.docx Application No.: 16/589,482system’ as recited by amended claim 10’”

As a first matter applicant is arguing with respect to (non 112(f)) functional limitations of claim 10.
Regarding situations where the applicant has chosen to recite their invention in terms of what it does/how it functions as opposed to its specific structure:
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997))(MPEP 2114(I))
35 U.S.C. 102  or 103 may be appropriate. In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997); In re Best, 562 F.2d 1252, 1254 (CCPA 1977); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Swinehart, 439 F.2d 210, 212-13 (CCPA 1971) ("[I]t is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art"). See MPEP § 2112 for more information.
“’Functional’ terminology may render a claim quite broad. By its own literal terms a claim employing such language covers any and all embodiments which perform the recited function.” -In re Swinehart and Sfiligoj, 439 F2d 210, 213, 169 USPQ 226, 228, (CCPA 1971)(MPEP 2114(I)
It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform, it does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ
In their arguments applicant points out where one of ordinary skill would understand Behles to disclose such structure and such function(s) as to meet the argued limitation, and beyond a broad assertion to the contrary, applicant does not specifically point out where Behles does not meet the argued limitation. Further, please note:
"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Applicants recitation of the Behles disclosure show that (one of ordinary skill would understand that) the Behles device is capable of performing the recited function of being responsive to two subsystems (e.g. audio and haptic) based on user presence (e.g. touch).
Applicant, beyond a broad assertion that the prior art does not disclose these limitations does not point out why the prior art is insufficient to meet the functional language of claim 10

Applicant argues that the prior art fails to disclose the “configured to selectively configure” section of claim 1.
As is the case with their arguments with respect to claim 10 above, applicant again argues with respect to functional language: 
The present/prior action of record pointed to the components disclosed by Behles that disclose the argued functions (microprocessor controlling audio and haptic output of piezo elements in response to a touch); beyond a broad assertion applicant does not point out in their arguments where they believe Behles is incapable of meeting the argued function. Indeed applicant points out that Behles has the configuration capacity to generate haptic or acoustic feedback, which meets the function of the subsystems and their function(s) as claimed.
Behles would be understood by one of ordinary skill in the art, giving the claims their broadest reasonable interpretation in light of the specification without importing limitations from the specification into the claims (MPEP 2111) to disclose the “configured to selectively configure...” function as claimed.

The argument with respect to claim 4 points back to the arguments with respect to claim 1, and so are addressed by the response to the arguments of claim 1 and the action of record above.

Applicant argues that the prior art fails to disclose the “configured to selectively configure” section of claim 18.
As is the case with their arguments with respect to claims 1 and 10 above, applicant again argues with respect to functional language.
Applicant concedes the haptic and acoustic function of the piezo devices of the prior art. The present/prior action of record pointed to the components disclosed by Behles that disclose the argued functions; beyond a broad assertion, applicant does not point out in their arguments where they believe Behles is incapable of meeting the argued function. Indeed applicant points out that Behles has the configuration capacity to generate haptic or acoustic feedback in response to a touch, which meets the function(s) as claimed.
Behles would be understood by one of ordinary skill in the art, giving the claims their broadest reasonable interpretation in light of the specification without importing limitations from the specification into the claims (MPEP 2111) to disclose the “configured to selectively configure...” function as claimed.

Regarding applicant’s argument with respect to claim 19, the office action of record clearly points to the acoustic function and the haptic function of the device in paragraph [0053] of Bahles, beyond a broad assertion applicant does not point out in their arguments where they 
Behles would be understood by one of ordinary skill in the art, giving the claims their broadest reasonable interpretation in light of the specification without importing limitations from the specification into the claims (MPEP 2111) to disclose the “configured to selectively configure...” function as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERON S MILLISER/            Examiner, Art Unit 2841                                                                                                                                                                                            

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841